United States Court of Appeals
                     For the First Circuit

No. 01-1714

          MAINE SCHOOL ADMINISTRATIVE DISTRICT NO. 35,

                      Plaintiff, Appellee,

                               v.

              MR. AND MRS. R., ON THEIR OWN BEHALF
                AND ON BEHALF OF THEIR SON, S.R.,

                    Defendants, Appellants.


No. 02-1312

              MR. AND MRS. R., ON THEIR OWN BEHALF
                AND ON BEHALF OF THEIR SON, S.R.,

                     Plaintiffs, Appellants,

                               v.

          MAINE SCHOOL ADMINISTRATIVE DISTRICT NO. 35,

                      Defendant, Appellee.
                      ____________________

          APPEALS FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

             [Hon. Gene Carter, U.S. District Judge]
          [Hon. David M. Cohen, U.S. Magistrate Judge]


                             Before

                      Selya, Circuit Judge,

                 Farris,* Senior Circuit Judge,

                   and Howard, Circuit Judge.
     Richard L. O'Meara, with whom Amy M. Sneirson and Murray,
Plumb & Murray were on brief, for appellants.
     Eric R. Herlan, with whom Drummond Woodsum & MacMahon were on
brief, for appellee.



                        February 24, 2003




_______________
*Of the Ninth Circuit, sitting by designation.
              SELYA, Circuit Judge.      The Individuals with Disabilities

Education Act (IDEA), 20 U.S.C. §§ 1400-1487 (1997), obligates

school districts to furnish a free appropriate public education

(FAPE)   to    children   with    disabilities.     See   id.   §§       1401(8),

1411(b)(2)(C), 1412(a)(1), 1413(i)(1), 1415(b)(1).              That is the

good news.      The bad news is that the IDEA is not self-executing,

and parents, school officials, bureaucrats, and judges alike have

struggled to master its intricacies.

              These consolidated appeals illustrate the point.             Taken

together, they present two loosely related questions.                The first

concerns      whether   parents    who    successfully    resist     a    school

district's effort, in an independent legal action, to overturn a

stay-put placement on the ground of the alleged dangerousness of a

child with disabilities are considered prevailing parties within

the purview of the IDEA's fee-shifting provision.                  The second

concerns the circumstances under which a learning-disabled child

who, by reason of his age, is no longer covered by the IDEA may

nonetheless be entitled to some relief to compensate him for the

deprivation of a FAPE during an earlier period. The district court

answered these questions in ways that pretermitted the appellants'

claims for attorneys' fees and compensatory education. Concluding,

as we do, that the court erred, we reverse the judgments below and

remand for further proceedings consistent with this opinion.




                                      -3-
I.   BACKGROUND

           We sketch the relevant facts.       The appellants, Mr. and

Mrs. R., are the parents of S.R.      S.R., who was born in December of

1980, suffers from Down's Syndrome. He has had special educational

needs throughout his formative years.       During the times material

hereto, Maine School Administrative District No. 35 (the School

District) has had the responsibility of ministering to these needs.

           Generally speaking, the IDEA obliged the School District

to furnish S.R. with a FAPE sufficient to confer some educational

benefit.   See Bd. of Educ. v. Rowley, 458 U.S. 176, 207 (1982);

Roland M. v. Concord Sch. Comm., 910 F.2d 983, 992 (1st Cir. 1990).

Federal law directs school districts to carry out such a duty

through    the    development   and   implementation    of   an     annual

individualized education program (IEP). See 20 U.S.C. §§ 1401(11),

1412(a)(4), 1414(d); see also 34 C.F.R. §§ 300.340-50.            S.R. was

eligible for such special education services through the 2000-2001

school year (when he turned twenty years of age).       See 20 U.S.C. §

1412(a)(1)(B)(i)-(ii) (linking eligibility for special education

services to state law); Me. Rev. Stat. tit. 20-A, § 5201(1)

(granting every student the right to public education through the

school year encompassing his or her twentieth birthday).

           It would serve no useful purpose to discuss S.R.'s early

scholastic experiences. Rather, we begin with the 1999-2000 school

year   (which     encompassed   S.R.'s   nineteenth    birthday).       In


                                   -4-
furtherance of its responsibilities under the IDEA, the School

District prepared an IEP for that year.                 Under it, S.R. spent

mornings at Marshwood High School and afternoons at a work-site

training program (where he also received some special education

services).

            During    the    1999-2000     school    year,   S.R.       displayed    a

variety of behavioral problems, including verbal outbursts and

assaultive conduct.         Believing that these problems stemmed from

S.R.'s    "ineffective      and   frustrating"       IEP,    Mr.    and    Mrs.     R.

repeatedly    requested      modifications.         Officials      of    the   School

District     met   with     the   family    many    times    to    address       these

remonstrances, discuss S.R.'s current IEP, and ponder his future

curriculum.

             In June of 2000, the School District proffered a new IEP

for the 2000-2001 school year.         Under this proposal, S.R. was to be

relegated to a work-site training program for the entire school

day.     His vocational training would be augmented with monthly

speech therapy, sign language lessons, behavioral consultations,

and social skills instruction.

             S.R.'s   parents     rejected    this    proposal.           They    took

especial umbrage at the fact that the draft IEP completely removed

S.R. from a mainstream academic setting.                Concluding that this

circumstance violated their son's right to receive educational

services in the least restrictive environment possible, see 20


                                      -5-
U.S.C. § 1412(a)(5), the parents sought a hearing before the Maine

Department    of     Education,      see   id.   §    1415(f).        The    parents

simultaneously       invoked   the    IDEA's     stay-put     provision,       id.   §

1415(j), so that S.R. would remain in his 1999-2000 educational

placement pending a resolution of his 2000-2001 IEP.1                     The School

District defended the draft IEP, and, accordingly, resisted the

parents' administrative petition.

          The School District then took a more unusual step:                         it

initiated a civil action in the United States District Court for

the District of Maine (the First Suit) seeking to bar S.R. from

returning to Marshwood High because his presence there would pose

(or so the School District alleged) a substantial risk of danger to

himself or others.       Coincident with the filing of its complaint,

the School District moved for temporary and preliminary injunctive

relief.      After    reviewing    the     motion    papers    and    the   family's

objection,    the    district     court     refused    to     issue   a     temporary

restraining order (TRO).          The effect of that ruling was to leave



     1
      The stay-put provision, with an exception not applicable
here, states:

          [D]uring the pendency of any proceedings
          conducted pursuant to [IDEA § 1415], unless
          the State or local educational agency and the
          parents otherwise agree, the child shall
          remain   in   the   then-current  educational
          placement of such child, . . . until all such
          proceedings have been completed.

20 U.S.C. § 1415(j).

                                         -6-
the stay-put order (and, thus, S.R.'s placement at Marshwood High)

intact.   The School District chose not to pursue the matter

further, but, rather, moved to dismiss its complaint.        See Fed. R.

Civ. P. 41(a).       The parents did not object but asserted an

entitlement   to   attorneys'   fees   and   costs.   See   20   U.S.C.   §

1415(i)(3)(B).     The district court granted the School District's

motion for voluntary dismissal but denied the parents' request for

remuneration on the ground that they were not a prevailing party.

Me. Sch. Admin. Dist. No. 35 v. Mr. & Mrs. R., Civ. No. 00-242 (D.

Me. Apr. 9, 2001).    The parents filed a timely appeal.

          Meanwhile, the administrative hearing anent the adequacy

of the proposed 2000-2001 IEP went forward on a parallel track.           In

a decision dated October 31, 2000, the hearing officer approved the

concept of a totally non-scholastic placement but determined that

the IEP was inadequate in other respects. Consequently, he ordered

the School District to prepare an amended IEP.              The parents

exercised their right to judicial review of this decision, see 20

U.S.C. § 1415(i)(2)(A); they commenced an action in the federal

district court (the Second Suit) in which they sought to overturn

the hearing officer's approval of S.R.'s work-site placement.         The

School District filed a cross-complaint challenging other parts of

the administrative decision.

          In December of 2001, S.R. reached his twentieth birthday.

The following June, he graduated from Marshwood High.            Upon the


                                  -7-
occurrence of that event, the School District took the position

that the parents' appeal from the administrative decision had

become moot. In their reply, the parents gainsaid this contention.

They pointed out that S.R. had dropped out of his special education

program at Marshwood High during the 2000-2001 school year and

asserted that he was entitled to compensatory education to offset

the inadequate IEP that the School District had proposed.2              After

some skirmishing (the details of which need not concern us), the

district court ruled that the suit was not "procedural[ly] moot[]"

because the parents had raised the claim for compensatory education

in a timely fashion.3         Me. Sch. Admin. Dist. No. 35 v. Mr. & Mrs.

R.,   176   F.   Supp.   2d    15,   24-25   (D.   Me.   2001).   The   court


      2
      We need not dwell on the withdrawal, as it is irrelevant to
the appellants' compensatory education claim.       Cf. Zobrest v.
Catalina Foothills Sch. Dist., 509 U.S. 1, 4 n.3 (1993) (holding
that a school district's responsibility for providing appropriate
educational services is not discharged merely because the parents
voluntarily withdrew their child from a placement); Doe v.
Brookline Sch. Comm., 722 F.2d 910, 916 (1st Cir. 1983) (suggesting
that after withdrawal from a public school, a handicapped student
still may pursue funding for an appropriate placement during that
period). If it is eventually determined that S.R. would not have
received a FAPE had he remained at Marshwood under the stay-put
placement — a matter on which we take no view — his withdrawal
would not foreclose his claim for compensatory education.
      3
      The district judge — the same judge who earlier had dismissed
the First Suit without an award of attorneys' fees — referred the
School District's motion to dismiss to a magistrate judge. See 28
U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).        He thereafter
accepted and adopted the magistrate judge's detailed report and
recommendation.    For simplicity's sake, we do not distinguish
between the two judicial officers.           Rather, we take an
institutional view and refer to the determinations below as those
of the district court.

                                       -8-
nevertheless dismissed the case for what it termed "substantive

mootness," declaring that "S.R. [had] received, for all that

appears in the record, the very relief he and his parents initially

sought in this action, by virtue of the . . . 'stay-put' ruling."

Id. at 25.     The second appeal followed.           We consolidated it with

the earlier       appeal    (which   had    been   stayed)   for   briefing   and

argument.     We now resolve both appeals.

II.    ANALYSIS

             The parents — we henceforth shall refer to them as the

appellants — press ahead on two fronts.              They assign error to the

lower court's determination that they were not prevailing parties

in    the   First   Suit.     They   also    protest   the   district   court's

dismissal of the Second Suit as moot, pointing to the pendency of

their compensatory education claim.                 We address these points

sequentially.

                      A.     The Attorneys' Fee Claim.

             In most civil litigation, the parties are responsible for

paying their own attorneys' fees.            See Buckhannon Bd. & Care Home,

Inc. v. W. Va. Dep't of Health & Human Res., 532 U.S. 598, 602

(2001); Gay Officers Action League v. Puerto Rico, 247 F.3d 288,

293 (1st Cir. 2001). Despite this general rule, Congress sometimes

chooses to allow for fee-shifting in particular situations, and it

chose to do so in connection with the IDEA.             The statute provides

in relevant part:


                                       -9-
          In any action or proceeding brought under
          [section 1415 of the IDEA], the court, in its
          discretion, may award reasonable attorneys'
          fees as part of the costs to the parents of a
          child with a disability who is the prevailing
          party.

20 U.S.C. § 1415(i)(3)(B).           Because this provision employs the

phrase "prevailing party" — a term of art — it must be interpreted

and applied in the same manner as other federal fee-shifting

statutes that use the same phraseology.             See New Hampshire v.

Adams, 159 F.3d 680, 684 (1st Cir. 1998) (explaining that, in

construing the IDEA's fee-shifting provision, "cases decided under

kindred federal fee-shifting statutes, such as the Fees Act, 42

U.S.C. § 1988, furnish persuasive authority"); H.R. Rep. No. 105-

95, at 105-106 (1997), reprinted in 1997 U.S.C.C.A.N. 78, 103-104

(stating that section 1415(i)(3)(B) should be construed in keeping

with Hensley v. Eckerhart, 461 U.S. 424, 440 (1983), a Fees Act

case);   see    also   Buckhannon,     532   U.S.   at    603   (classifying

"prevailing party" as a term of art).

          For    purposes   of   a    federal   fee-shifting     statute,   a

prevailing party is any party who "succeed[s] on any significant

issue . . . which achieves some of the benefits plaintiffs sought

in bringing suit."     Hensley, 461 U.S. at 433.         The party's success

cannot be a hollow victory; it must materially alter the litigants'

legal relationship by modifying one party's behavior in a way that




                                     -10-
directly benefits the other.4   See Farrar v. Hobby, 506 U.S. 103,

111-12 (1992); Gay Officers, 247 F.3d at 293.     Thus, the change

effected must be material; a purely technical or de minimis victory

cannot confer prevailing party status.   Tex. State Teachers' Ass'n

v. Garland Indep. Sch. Dist., 489 U.S. 782, 792 (1989); Stanton v.

S. Berkshire Reg'l Sch. Dist., 197 F.3d 574, 576 (1st Cir. 1999).

          It follows from the foregoing that a court faced with the

need to decide whether a litigant is (or is not) a prevailing party

must make a qualitative inquiry into the import of the result

obtained. Gay Officers, 247 F.3d at 293, 295; see also Christopher

P. v. Marcus, 915 F.2d 794, 804 (2d Cir. 1990) ("[I]t is helpful to

identify the relief sought by the plaintiff and compare it with the

relief obtained as a result of the suit.").       Where, as here,

prevailing party status turns on a question of law, we afford


     4
      In a case involving the fee-shifting provisions of the
Americans with Disabilities Act, 42 U.S.C. § 12205, and the Fair
Housing Act Amendments, id. § 3613(c)(2), the Supreme Court
concluded that the change in the legal relationship must be one to
which a judicial imprimatur attaches. Buckhannon, 532 U.S. at 605.
We applied that rationale to a claim brought under the Fees Act, 42
U.S.C. § 1988.    See New Engl. Reg'l Council of Carpenters v.
Kinton, 284 F.3d 9, 30 (1st Cir. 2002). Two of our sister circuits
have adopted Buckhannon's reasoning in connection with the IDEA's
fee-shifting provision. See John T. v. Del. County Intermed. Unit,
___ F.3d ___, ___ (3d Cir. 2003) [2003 WL 194874, at *8-*10]; J.C.
v. Reg'l Sch. Dist. 10, 278 F.3d 119, 123-24 (2d Cir. 2002). But
see TD v. La Grange Sch. Dist. No. 102, 222 F. Supp. 2d 1062, 1065
(N.D. Ill. 2002) (positing that "there exist critical distinctions
in the text and structure of the IDEA and the ADA and FHAA that
persuade me that the Court's ruling in Buckhannon was not meant to
extend to the IDEA"). These appeals do not require us to resolve
this conflict, and we therefore express no opinion as to whether
the Buckhannon rule applies in IDEA cases.

                                -11-
plenary review.    Gay Officers, 247 F.3d at 292-93; Domegan v.

Ponte, 972 F.2d 401, 406 (1st Cir. 1992).           With this paradigm in

mind, we turn to the assignment of error.

          The appellants ask for attorneys' fees referable only to

the First Suit.    Their position is straightforward:          the School

District commenced a civil action and the appellants successfully

defended against it (i.e., the School District did not receive any

of the relief that it sought and, eventually, threw in the towel).

The   School   District   rejoins     that   this    victory   was   merely

interlocutory — a single battle in the war over the 2000-2001 IEP

— and therefore is insufficient to support prevailing party status.

We test these hypotheses.

          In general, the materiality requirement demands that a

party succeed on the merits of a claim or defense.        Adams, 159 F.3d

at 684.   But a party may be considered "prevailing" even without

obtaining a favorable final judgment on all (or even the most

crucial) of her claims.      Buckhannon, 532 U.S. at 603; Rome Sch.

Comm. v. Mrs. B., 247 F.3d 29, 32 (1st Cir. 2001); see generally

William H. Danne, Jr., Annotation, Who Is Prevailing Party for

Purposes of Obtaining Attorney's Fees Under § 615(i)(3)(B) of

Individuals with Disabilities Education Act, 153 A.L.R. Fed. 1

(1999) (collecting cases).    Thus, interlocutory orders that confer

substantive injunctive relief often have been viewed as sufficient




                                    -12-
to carry the weight of a fee award.5         E.g., Haley v. Pataki, 106

F.3d 478, 483 (2d Cir. 1997); Pearson v. Fair, 980 F.2d 37, 45 (1st

Cir. 1992) (collecting cases).

            On the other hand, interlocutory orders that serve merely

to maintain the status quo usually are deemed insufficient to buoy

a fee award.    See LSO, Ltd. v. Stroh, 205 F.3d 1146, 1161 (9th Cir.

2000).    Consequently, a successful invocation of the IDEA's stay-

put provision, on an interlocutory basis, ordinarily will not

confer prevailing party status. See, e.g., J.O. v. Orange Township

Bd. of Educ., 287 F.3d 267, 274 (3d Cir. 2002); Bd. of Educ. v.

Steven L., 89 F.3d 464, 469 (7th Cir. 1996).

           This case, however, is not cut from the usual cloth.           We

are   dealing   here   not   with   a   stay-put   order   issued,   on   an

interlocutory basis, in the course of ongoing judicial review.

Rather, the First Suit was an independent, free-standing civil

action, instituted by the School District, in which it sought to

enjoin the operation of the stay-put provision.            That quest for

injunctive relief was the sole object — the raison d'être — of the

First Suit.

            To be sure, the School District probably saw the First

Suit as a piece of a larger dispute between it and the appellants

over the 2000-2001 IEP.      But a party's subjective view of a cause


      5
      We say "often" because the rule is not invariable.     See,
e.g., Foreman v. Dallas County, 193 F.3d 314, 323 (5th Cir. 1999)
(stating that TROs can never constitute merits-based relief).

                                    -13-
of action counts for very little in determining prevailing party

status.   See Tex. State Teachers' Ass'n, 489 U.S. at 791; Nadeau v.

Helgemoe, 581 F.2d 275, 280 (1st Cir. 1978).         By the same token, it

is immaterial whether the School District ultimately withdrew its

complaint because it thought that the administrative decision had

rendered the request moot.       See Watson v. County of Riverside, 300

F.3d 1092, 1095-96 (9th Cir. 2002); Bisciglia v. Kenosha Unified

Sch. Dist. No. 1, 45 F.3d 223, 230 (7th Cir. 1995).               We search,

therefore, for more objective indicia.

            We   deem   it   important   to   emphasize   that   the     School

District,   not   the   appellants,      brought   the   First   Suit.     The

appellants were haled into court as defendants and won a clear-cut

victory on the sole issue in the case (an issue that had been

framed by the School District). A triumphant defendant may qualify

as a prevailing party for the purpose of obtaining a fee award.

See, e.g., Weyant v. Okst, 198 F.3d 311, 316 (2d Cir. 1999)

(collecting cases); see also Burke v. Guiney, 700 F.2d 767, 771

(1st Cir. 1983).        It follows inexorably that a defendant who

prevails on the only claim that justifies the presence of the case

in a federal court has a legitimate basis for asserting that she is

the prevailing party.        See Perlman v. Zell, 185 F.3d 850, 859 (7th

Cir. 1999).

            This conclusion is reinforced by our awareness that the

School District could have appealed the stay-put order as part and


                                    -14-
parcel     of   judicial    review   of     the     IEP,    see   20     U.S.C.     §

1415(i)(2)(A), but eschewed that course.                It elected instead to

pursue an independent cause of action by invoking a statute that

permits temporary changes in a child's placement if a school

district can demonstrate "by substantial evidence that maintaining

the current placement of such child is substantially likely to

result in injury to the child or to others."               Id. § 1415(k)(2)(A).

This statute does not carve out an exception to section 1415(j)'s

stay-put provision. See Honig v. Doe, 484 U.S. 305, 324-25 (1988);

Timothy W. v. Rochester, N.H., Sch. Dist., 875 F.2d 954, 972 (1st

Cir. 1989); cf. Orange Township, 287 F.3d at 272-73 (implying that

sections    1415(j)   and   1415(k)(2)      are    independent      in      terms   of

prevailing party determinations).            Indeed, a restraining order

under    section   1415(k)(2)    requires         the   proponent      to    proffer

substantial evidence that the affected child's current placement

poses a significant and unreasonable likelihood of injury either to

himself or to others.       20 U.S.C. § 1415(k)(2)(A), (C).              The merits

of the IEP dispute are almost wholly irrelevant.                  Cf. Honig, 484

U.S. at 324-25 (emphasizing the dichotomy between injunctions for

safety and stay-put placements).

            In fine, the School District chose to make S.R.'s alleged

dangerousness a contested issue in and of itself and to try to

change his placement accordingly.           That is to say, the injunctive

action that it brought under section 1415(k)(2) (the First Suit)


                                     -15-
attempted to work an autarkic material alteration in the legal

relations between the parties.          Defeating that attempt, once and

for   all,   gave   the   appellants    solid     ground   on   which    to   base

prevailing party status.6

             This result squares with commonly accepted notions of

materiality in the fee-shifting context.              The materiality of a

judicial outcome depends in part on whether the result is purely

procedural     or   whether    it      actually     accomplishes        something

substantive for the winning party.         See Adams, 159 F.3d at 685-86;

Krichinsky v. Knox County Sch., 963 F.2d 847, 849-50 (6th Cir.

1992); see also Hanrahan v. Hampton, 446 U.S. 754, 759 (1980).

Because the district court denied injunctive relief on the basis

that the School District had not adduced sufficient proof to

satisfy the section 1415(k)(2) standard, it is readily evident that

the appellants successfully defended the First Suit on the merits.

             This thesis is confirmed by considering what would have

happened had the appellants not appeared in court to oppose the

School District's action.        In that event, the court most likely



      6
      This result is not altered because the critical decision took
place on a motion for a TRO.       The court below must have been
cognizant of the delays characteristic of administrative and
judicial proceedings under the IDEA. See Burlington Sch. Comm. v.
Mass. Dep't of Educ., 471 U.S. 359, 370 (1985) (describing such
proceedings as "ponderous").      Thus, the denial of the School
District's motion was effectively a final judgment on the merits of
the "dangerousness" claim that the School District had brought.
See Coalition for Basic Human Needs v. King, 691 F.2d 597, 600-01
(1st Cir. 1982).

                                    -16-
would have entered a default judgment and changed S.R.'s placement.

By defending, the appellants not only deprived the School District

of the benefit that it sought in bringing suit but also blocked it

from implementing a course of action inimical to S.R.'s interests.

The appellants' victory was, therefore, material.            See Farrar, 506

U.S. at 111-12; Stanton, 197 F.3d at 576.

            For these reasons, we conclude that the appellants were

the prevailing parties in the First Suit, and that the district

court erred as a matter of law in holding to the contrary.

Accordingly, we reverse the district court's order and remand the

First   Suit   so    that   the   court   may   determine   whether   special

circumstances exist that might bar an award, and, if not, the

amount of attorneys' fees and costs to which the appellants are

entitled.

                B.    The Compensatory Education Claim.

            We turn now to the justiciability of the appellants'

compensatory education claim.         It is black-letter law that, in a

federal court, justiciability requires the existence of an actual

case or controversy.        U.S. Const. art. III, § 2, cl. 1.     Even if an

actual case or controversy exists at the inception of litigation,

a case may be rendered moot (and, therefore, subject to dismissal)

if changed circumstances eliminate any possibility of effectual

relief.   CMM Cable Rep., Inc. v. Ocean Coast Props., Inc., 48 F.3d

618, 620-21 (1st Cir. 1995).


                                     -17-
              In a suit seeking only injunctive relief, this ordinarily

means that once the act sought to be enjoined occurs, the suit must

be dismissed as moot.        E.g., Oakville Dev. Corp. v. FDIC, 986 F.2d

611,   613    (1st   Cir.    1993).        If,   however,     a   plaintiff   seeks

alternative     redress     (such     as   money      damages)    in   addition    to

injunctive relief, the occurrence of the watershed event may not

render the controversy moot.               CMM Cable Rep., 48 F.3d at 621;

Curtis Indus., Inc. v. Livingstone, 30 F.3d 96, 97-98 (8th Cir.

1994).   We review de novo a lower court's dismissal of an action on

the ground of mootness. See Verhoeven v. Brunswick Sch. Comm., 207

F.3d 1, 5 (1st Cir. 1999); N.H. Right to Life Political Action

Comm. v. Gardner, 99 F.3d 8, 12 (1st Cir. 1996).

              In this instance, the question of mootness depends on the

viability of the appellants' compensatory education claim. We know

that a child eligible for special education services under the IDEA

may be entitled to further services, in compensation for past

deprivations, even after his or her eligibility has expired.                     See,

e.g., Adams, 159 F.3d at 682 n.1; Pihl v. Mass. Dep't of Educ., 9

F.3d 184, 188-89 & n.8 (1st Cir. 1993).                Such a child's claim for

compensatory education begins to accrue when his or her IEP is so

inappropriate that the child is receiving no real educational

benefit.     M.C. v. Cent. Reg'l Sch. Dist., 81 F.3d 389, 396 (3d Cir.

1996); Murphy v. Timberlane Reg'l Sch. Dist., 22 F.3d 1186, 1195

(1st   Cir.    1994).       The   presence       of   an   actionable    claim    for


                                       -18-
compensatory   education   will    insulate    an   IDEA    case   against   a

mootness challenge even after the child's eligibility for special

education services ends.        Indep. Sch. Dist. No. 284 v. A.C., 258

F.3d 769, 774-75 (8th Cir. 2001); cf. Thomas R.W. v. Mass. Dep't of

Educ., 130 F.3d 477, 480 (1st Cir. 1997) (stating the negative of

the same proposition).

          Orderly     procedure    suggests    that    we     bifurcate    our

discussion of this issue.         We first must determine whether the

appellants timely asserted their claim for compensatory education.

If so, we then must address the question of whether S.R. arguably

suffered a deprivation of services that would give rise to such a

claim.

          1.     Timeliness.     The district court concluded that the

appellants had advanced the compensatory education claim in a

timely manner.    See Me. Sch. Admin. Dist., 178 F. Supp. 2d at 24-

25.   We affirm that holding on the basis of the district court's

lucid analysis of the record and its perspicacious reasoning.               See

id.   We add only that, once the end of S.R.'s eligibility for

special   education     services     loomed,    the    appellants         acted

expeditiously to make known their desire that the School District

offset the inadequacies of the 2000-2001 school year by providing

compensatory education.        No more was exigible.        See Thomas R.W.,

130 F.3d at 480.




                                    -19-
            In a related vein, we reject the School District's

importuning that the compensatory education claim was barred by a

failure   to     exhaust   administrative    remedies.       The   appellants'

objections to the IEP related only to S.R.'s final year in school.

S.R. was within the eligible age limits when that year began; by

the time that year ended, the administrative record had been closed

for quite some time and the case was pending before the district

court.          Although   parents   ordinarily      must     exhaust    their

administrative remedies before appealing to a federal court, see

Frazier v. Fairhaven Sch. Comm., 276 F.3d 52, 59, 63 (1st Cir.

2002),    the    appellants'   failure      to   raise   a   then-nonexistent

compensatory education claim before the hearing officer is not

fatal to judicial review.       See id. at 59; Pihl, 9 F.3d at 190-91.

Parents are not expected to have the gift of prophecy.

            2.     Mootness.    We turn next to the district court's

holding that the compensatory education claim was substantively

moot.    Me. Sch. Admin. Dist., 178 F. Supp. 2d at 25.             In coming to

this conclusion, the court focused on the appellants' challenge to

the work-site placement.       We think that this focus was too narrow.

            S.R.'s placement at a work site rather than in a school

was only a part of the overall IEP.          The record shows beyond hope

of contradiction that the appellants sought from the beginning an

appropriate IEP for the 2000-2001 school year — a new IEP that did

not merely replicate S.R.'s unsuccessful 1999-2000 IEP.                    The


                                     -20-
hearing officer responded to these expressed concerns, dissecting

the   School   District's    suggested    IEP,     approving   parts    of   it

(including the work-site placement) and disapproving other parts.

Although    the   appellants    only   sought    judicial   review     of    the

placement decision, not of the order to add other features to the

IEP, the fact remains that S.R. never enjoyed the benefits that

would have flowed from the implementation of those other features.

In short, while S.R. was not relegated to a work site for the 2000-

2001 school year, he may not have received an appropriate IEP for

that year (and, thus, may not have received the FAPE to which he

was entitled).

            The School District attempts to cast doubt upon the

factual antecedents of the appellants' position.                The attempt

fails.     The record fully supports the appellants' asseveration

that, all along, they sought the development of an appropriate IEP,

different from both the previous IEP (1999-2000) and the proposed

IEP (2000-2001).       Indeed, their criticisms of the 1999-2000 IEP

were vociferous.       So viewed, the appellants have a colorable claim

that the continuation of this benighted placement into the 2000-

2001 school year deprived S.R. of the compendium of services

reasonably necessary to constitute a FAPE. See Roland M., 910 F.2d

at 992.

            Let   us    be   perfectly    clear.       We   recognize       that

compensatory education is not an appropriate remedy for a purely


                                   -21-
procedural violation of the IDEA.            Erickson v. Albuquerque Pub.

Sch., 199 F.3d 1116, 1122-23 (10th Cir. 1999).                  In contrast, a

substantive violation may give rise to a claim for compensatory

relief.    See Rome Sch. Comm., 247 F.3d at 31; Pihl, 9 F.3d at 188,

189-90 (collecting cases).        Here, the prospective relief that the

appellants sought at the commencement of these proceedings was both

procedural    and    substantive.        Thus,    a   claim   for   compensatory

education arguably lies — and their case is not moot.

            In an effort to blunt the force of this reasoning, the

School District complains that the appellants forced it, through

the invocation of the stay-put provision, to maintain S.R.'s

contested 1999-2000 IEP throughout the 2000-2001 school year (or

nearly so).     That is true as far as it goes — but it does not

advance the School District's cause.              The appellants never sought

a stay-put placement as relief on the merits before either the

hearing officer or the district court.                For them, the stay-put

placement was merely the lesser of two evils.7            See Burr v. Ambach,

863 F.2d     1071,   1076   (2d   Cir.    1988)    (describing      the   stay-put

provision as protection against an even worse placement during the

pendency of review proceedings).          Conferring blanket immunity from


     7
      The School District did not seek to secure the parents'
agreement to an alternative interim placement. See 20 U.S.C. §
1415(j) (quoted supra note 1) (permitting such consensual
arrangements). Such an agreement would have averted any liability
for compensatory education. See W.B. v. Matula, 67 F.3d 484, 500
(3d Cir. 1995); see also Doe v. Defendant I, 898 F.2d 1186, 1189
(6th Cir. 1990).

                                     -22-
compensatory education claims during the course of a stay-put

placement       would   reward   school    districts   for    misfeasance       or

nonfeasance in providing appropriate educational services.                      Cf.

Jefferson County Bd. of Educ. v. Breen, 853 F.2d 853, 857-58 (11th

Cir.    1988)    (awarding    compensatory     education     to   deter   school

districts       from    unnecessarily     prolonging   litigation);       Doe    v.

Brookline Sch. Comm., 722 F.2d 910, 916 (1st Cir. 1983) (condemning

a rule that would allow a party who shirks its duties during a

stay-put placement to escape liability for its laxity).               The case

law, though sparse, suggests that courts should refuse to confer

any such blanket immunity.        See, e.g., W.B. v. Matula, 67 F.3d 484,

500 (3d Cir. 1995); M.C. v. Voluntown Bd. of Educ., 56 F. Supp. 2d

243, 250 n.7 (D. Conn. 1999).           We so hold:    claiming to be caught

between a rock and a hard place is no excuse for dereliction of

duty.    The IDEA charges school districts with making reasonable

efforts both to work with parents and to satisfy the needs of

special education students.             That entails the responsibility to

find a path that runs between the rock and the hard place.                  Knee-

jerk compliance with a stay-put provision does not negate that

responsibility.

            The School District also submits that the appellants

failed to allege specific facts in support of their claim for

compensatory education. They suggest that the appellants needed to




                                        -23-
show precisely what services S.R. should have received (but did

not) during the 2000-2001 school year.    This sets the bar too high.

             The IDEA constructs a framework that ensures procedural

due process in the IEP context.    See 20 U.S.C. § 1415.   It does not

attempt to delineate the specific substance of any particular

child's IEP.     That is as it should be:    IEPs are by their very

nature idiosyncratic, and the appropriate content of a particular

child's IEP for a given year can only be determined by those

assigned to evaluate the child and develop the IEP (with the help

of the parents).      See id. §§ 1401(11), 1412(a)(4), 1414(d); 34

C.F.R. §§ 300.340-50.      In mounting a challenge to a current or

proposed IEP, the most that parents can be expected to do is to

point out areas in which the IEP is deficient.       See Rowley, 458

U.S. at 208-09; Erickson, 199 F.3d at 1123; Roland M., 910 F.2d at

992.

          These tenets hold true vis-à-vis claims for compensatory

education.    See Cent. Reg'l Sch. Dist., 81 F.3d at 397 (noting that

"a child's entitlement to special education should not depend upon

the vigilance of the parents").      The appellants, who pointed to

many problems in both the 1999-2000 IEP and the proposed 2000-2001

IEP, did their part. Consequently, we reject the School District's

suggestion that the appellants' compensatory education claim was

insufficiently precise.




                                  -24-
              None    of     this   is    equivalent     to   saying    that     S.R.   is

entitled      to    compensatory         education.      We    hold    only    that     the

appellants'        claim     for    compensatory      education       deserves    to    be

considered on the merits and that the district court should not

have jettisoned it as moot.                Accordingly, the order of dismissal

must be reversed and the compensatory education issue remanded to

the district court.            If the district court does not believe that

the record is sufficient to permit it to make the highly nuanced

judgments       necessary      to    resolve       the   claim    for    compensatory

education, it may remand the matter for further administrative

adjudication.

III.       CONCLUSION

               We need go no further.8         We hold that the appellants were

prevailing         parties    in    the    First    Suit;     that     the    claim     for

compensatory education was properly raised, and remained viable, in

the Second Suit; and that, therefore, the district court erred in

its adjudication of appellants' claims.                       Hence, we reverse the

judgments below and remand for further proceedings consistent with

this opinion.




       8
      The appellants' complaint in the Second Suit also contained
claims under the Rehabilitation Act, 29 U.S.C. § 794, and Maine's
special education laws, Me. Rev. Stat. tit. 20-A, §§ 7001-8207.
The district court never addressed these claims, and the parties do
not discuss them on appeal. We therefore take no view as to their
justiciability.

                                            -25-
          Reversed and remanded.   Costs are taxed in favor of the

appellants.




                              -26-